19-01121-smb         Doc 4        Filed 04/24/19 Entered 04/24/19 21:44:50        Main Document
                                               Pg 1 of 23




 KASOWITZ BENSON TORRES LLP
 ANDREW K. GLENN
 TREVOR J. WELCH
 OLGA LUCIA FUENT'ES SKINNER
 MARISSA E. MILLER
 1633 Broadway
 New York, New York 10019
 Telephone: (212) 506-1700
 Facsimile: (212)506-1800
     gl enn
 a        @hasou,itz. con-r
 trve lch (dhasowi tz. com
 ofuentes@lta sorvitz.cotn
 mem i I ler@l<asorvitz. com

 Attorneys for Plairrtiff
 SESL RECOVERY, LLC

                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHBRN DISTRICT OF NEW YORK


      In re:
                                                        Chapter 1l
      SUNEDISON, INC., e/ a/.,
                                                        Case   No. 16-10992 (SMB)
                   Reorganized Debtors
                                                         (Jointly Administered)

      SESL Recovery, I-LC,

                   Plaintil'f.                           Adv. No. 19-1121(SMB)



      Deutsche Bank Securities, Inc.,

                   Defendant.




                PLAINTIFF'S MEMORANDUM OF LAW IN SUPPORT OF ITS
                               MOTION FOR RBMAND
19-01121-smb        Doc 4      Filed 04/24/19 Entered 04/24/19 21:44:50           Main Document
                                            Pg 2 of 23




                                       TABLE OF CONTBNTS
                                                                                        Page

 PRELIMINARY STATEMENT                                                                  ......   I


 STATEMENT OF F'ACTS                                                                    ......3

         A.      The Parties                                                            ......3

         B.      The Bankruptcy............                                             ......3

         C.      TheComplaint..............                                             ',.'..4

         D.      Defendant'sIndernnificationDernand.                                    ......5

         E.      Procedural History                                                     ......5

 ARGt JMENT................                                                             ......6

         I.      Applicable Standard.                                                   ......6

         II.     This Court Does Not Have Jurisdiction Over The State Court Action      ......6

         III     Even If This Court Has Jurisdiction, It Must Abstain
                 From Exercising It.                                                         12


         IV      Even If Abstention Is Not Required, This Court Should Abstairr
                 Or Remand                                                                   14


 CONCLUSION                                                                                  l8
19-01121-smb        Doc 4     Filed 04/24/19 Entered 04/24/19 21:44:50   Main Document
                                           Pg 3 of 23




                                     TABLE OF AUTHORITIES

                                                                               Page(s)

 Cases

 Abadie v. Poppin,
     154   B.R.86 (N.D. Cal. 1993)                                                     14


 Allstate Ins. Co. v. CitiMortgage, Inc.,
     2012 WL 967 582 (S.D.N.Y. Mar. I 3, 2012)

 Allstate Ins. Co. v. Credit Suisse Sec. (USA) LLC,
     201 I WL 4965150 (S.D.N.Y. Oct. 19, 2011).                              6, 8,9,   73


 In re BGI, Inc.,
     712 F .3d 102 (2d Ctr.2014)                                                       11


 Buechner v. Avery,
    2005 WL 3789110 (S.D.N.Y. July 8,2005)                                       16, 17

 In re Casual Male Corp.,
     317 B.R. 472 (Bankr. S.D.N.Y. 2004)                                               16


  Certain (Jnderwriters at Lloyd's, Londonv. ABB Lununus Glob., h'tc.,
     337 B.R. 22 (S.D.N.Y.2005).......                                                 t2

  Channel Bell As.cocs. v. W.R. Grace & Co.,
      1992 WL232085 (S.D.N.Y. Aug. 31, 1992)..                                         15


 In re Chateaugpy Corp.,
     213 8.R.633 (Bankr. S.D.N.Y. 1997)

  Clients' Sec. Fmtd of State v. Grondeau,
      s26 N.E.2d 270 (N.Y. 1988).............                                     .... I 0


  Cobalt Partners, LP v SunEdison, Inc.,
     2016 WL 4488181 (N.D. Cal. Aug. 26,2016)                                           8


  Dexia Holdings, Inc. v. Clounlrry,ide Fin. Corp.,
     201 I WL I 3 130899 (C.D. Cal. Nov. 8, 2011)                                       8


  Drexel Burnham Lantberl Grp., Inc. v. Vigilanl Ins. Co.,
      r30 B.R.405 (S.D.N.Y. 1991)....                                            15, 16

  In re Enerl , Inc.,
      558 B.R. 9l (Bankr. S.D.N.Y. 2016)....                                            7
19-01121-smb        Doc 4     Filed 04/24/19 Entered 04/24/19 21:44:50   Main Document
                                           Pg 4 of 23




 Farctce v. Pereira,
     2004 WL 1 638090 (S.D.N.Y. Iuly 22, 2004)                                       ,6


 Fried v. Lehnran Bros. Real Estale Assocs. IIL L.P.,
     496 B.R. 706 (Bankr. S.D.N.Y. 2013)                                     12,15,17

 Geltzer as Tr. of Estate of Michaux v. Riverbay Corp.,
    201 9 WL 912s04 (S.D.N.Y. Feb. 25, 2019)...........                              t4

 In re Gen. Media, Inc.,
     335 B.R. 66 (Bankr. S.D.N.Y. 200s)

 Hendricks v. Detroit Diesel Corp.,
    2009 WL 4282812 (N.D. Cal. Nov. 25, 2009)                                         8


 Kerusa Co. LLC v. WL0Z/5 I 5 Real Estate Ltd. P'ship,
    2004 WL 1048239 (S.D.N.Y. May 7, 2004)                                    ....14, 17

 Lone Star Fund V (U.5.), L.P. v. Barclays Bank PLC,
    s94 F.3d 383 (sth Cir.2010) ...............                                       .8


 McMillan v. Barclays Bank PLC,
   2014 WL 4364053 (S.D.N.Y. Sept. 3, 2014)                                       9, 10

 Medtech Prod. Inc. v. Ranir, LLC,
    596 F. Supp.2d 778 (S.D.N.Y.2008)                                            10, l1

 In re Metrontedia Fiber Nehuork, Inc.,
     416 F.3d 136 (2d Cir. 2005)...........                                          11


 Mt. McKinley Ins. Co. v. Corning, Inc.,
     399 F.3d 436 (2d Cir. 2005)..                                                   l2

 In re NASDAQ Mkt. Makers Antitrust Litig.,
     929 F. Supp. 174 (S.D.N.Y . 1996) .........                                      6


 In re Neu, I lBth LLC,
     396 B.R. 885 (Bankr. S.D.N.Y. 2008)                                             t4

 Pac. Life Ins. Co. v. .1.P. Morgan Chase & Co.,
    2003 WL 22025158 (C.D. Cal. June 30, 2003)                                         8


 Pacor, Inc. t,. Higgins,
    743 F .2d 984 (3d Cir. 1984)...

 In re PorkAve. Radiologists, P.C.,
     450 B.R. 461 (Bankr. S.D.N.Y. 2011)                                               1




                                                   -llt-
19-01121-smb       Doc 4     Filed 04/24/19 Entered 04/24/19 21:44:50   Main Document
                                          Pg 5 of 23




 Seolink Funding Llcl. v. llear Stearn.s & Co., Inc.,
    2012 WL 4794450 (S.D.N.Y. Oct. 9, 2012) .........                          na:;.sittt


 Stichting Pensioenfond.v ABP v. Countryvvide Fin. Corp',
     447 8.R.302 (C.D. Cal.2010) ...............                                        .8

 (Jniversal Well Servs., Inc. v. Avoco Natural Gas Slorage,
     222 B.R. 26 (W.D.N.Y. I 998)                                                13,l7

 In re Verrazano Holding Corp.,
     86 B.R. 755 (Bankr. E.D.N.Y. 1988)..........                                 .8,74

 In re Washington Mut., Inc. Sec., Derivalive & ERISA Litig.,
     201I WL 4712177 (W.D. Wasli. Oct. 6, 2011)                                          8


 Statutes

 28 U.S.C. $ 1332........                                                   .............5

 28 U.S.C $ 1334........                                                    .2, 12,15

 28 U.S.C $ 133a(c)(l)                                                      .....14,17

 28 U.S.C. $ 133a(cX2)                                                      ........... I 3

 28 U.S.C. $ 1407........                                                   .............6

 28 U.S.C. $ 1as2(a)                                                        .............5

 28 U.S.C. $ 1452(b)                                                        ...........14




                                                    -lv-
19-01121-smb         Doc 4     Filed 04/24/19 Entered 04/24/19 21:44:50                Main Document
                                            Pg 6 of 23




         PlaintiffSIlSL Recovery,LLC ("Plaintiff') respectfr-rlly subnrits this rnotion to retnand

 this action (the "state Court Action") to California Superior Court, San Francisco County, where

 it was originally filed and where it belongs.r

                                   PRELIMINARY STATEMENT

         There is no basis for federaljurisdiction over the State Court Action, which involves

 purely state law claims between non-diverse parties. As a delay tactic, Defendant Deutsche

 Bank Securities, Inc. ("Defendant") improperly removed the State Court Action with no legal

 basis. The case was then transferred to the SunEdison MDL and referred to this Court.

         Plaintifl   asserting state law claims for fl'aud and negligent misrepresentation, brought the

 State Court Action in the Superior Court of tlre State of California, County of San Francisco, to

 recoverhundreds of millions of dollars in damages caused by Defendant. The crux of the State

 Court Action is that Defendant made fi'audulent and grossly negligent misrepresentations to

 induce a group of lenders into loaning $725 million to non-party SunEdison only three ntonths

 before SunEdison collapsed into bankruptcy. Plaintiff asserts six state law claims;no federal

 claims are pled.

         Defendant nevefiheless removed the State Court Action fi-orn Plaintiff s chosen forttm

 based on "related to"jurisdiction, even thougli this action could never have been brought before

 tliis Court in the first instance. Defendarrt grasps at purported contractual indemnification rights

 to support its argurnent, but these rights do not create "related to" jurisdiction. The State Court

 Action is in no way "related to" the SunE,drson bankruptcy, which is largely over, with     a




  '       Cupitalized ten"ns not defined herein shall be construed in accordance with Plaintiff s
  conrplaint filed in this action, dated December 17,2018 ("Conplaint"). (See Declaration of
  Andrew K. Glenn, dated April 24,2019 ("Glenn Decl."), Ex. I (Complaint).) Unless otlielwise
  stated, all internal citations aud quotations lrave been onritted lL'orn parentlretical citations.

                                                     I
19-01121-smb        Doc 4      Filed 04/24/19 Entered 04/24/19 21:44:50                 Main Document
                                            Pg 7 of 23




 confirmed aud consllutntated chapter l1 plan of reorganization witli distributions made long ago

 to creditors.

         As a tliresliold matter, Defendant assefis its purported indemniflcatiot't claim against

 reorganized SunEdison, not the SunEdisou estate. Claims against reorganized SunEdison do not

 create "related to" jurisdiction because they lrave no effect on the SunEdison estate. But even        if
 Defendant were asserting its claim against the SunEdison bankruptcy estate, "related to"

 jurisdiction would not apply. This Court confinned SunE,dison's chapter 11 plan of

 reorganizalion more than a year ago, and it has gone effective; all distributions have been made

 to the Second Lien Lenders, and no provision was made for any reserve for Defendant's alleged

 contingent inden-rnification claim. And as demonstrated infra, the indernnification provisions are

 facially inapplicable to the State Court Action. Defendant, which bears tlte burden of proving

 this Court's jurisdiction, cannot demonstrate that tlie State Court Action has any conceivable

 connection (let alone a close nexus) to the SunEdison bankruptcy. Because retnoval is strictly

 construed and any doubt nrust be resolved in favor of remand, the State Court Action sliould be

 remanded.

         Everi if there were "related to".jurisdiction, and there is not, this Court is required to

 abstain fiom exercising jurisdiction. fhe State Court Action satisfies all six factors of the

 mandatory abstention test: (1) tlie motion to abstain is timely (it was filed promptly uporl

 rernoval); (2) the action is based on a state law ciaim; (3) tlie action is "related to" but not

 "arising in" a bankruptcy case or "arising under" the Bankruptcy Code; (4) 28 U.S.C         $   1334


 provides tlie sole basis for federal .jLrrisdiction; (5) the action was cornrnenced in state court; and

 (6) the action can be tirnely adjr-rdicated in state court.




                                                      2
19-01121-smb        Doc 4       Filed 04/24/19 Entered 04/24/19 21:44:50                Main Document
                                             Pg 8 of 23




        F-irrally, even if this Court does not find it musl abslain, it nevertheless should abstain ot'

 rernand on equitable grounds. This case involves only state law claims, raises no federal

 question,   will not affect a bankruptcy   estate, and was brought in Plaintiff s chosen forum,

 California state couft, where venue is proper and where the case can be adjudicated in a timely

 rnanner. Fol all of these reasons, the Court should abstain from exercising jurisdiction and

 remand this case to state court.

                                       STATBMENT OF FACTS

 A.      The Parties

         Plaintiff SESL Recovery,LLC is a Delaware limited liability company, which, through

 the citizenship of certain of its members, is a citizen of New    York.   (See Glenn Decl., Ex. 2


 (Declaration of Jason Hernpel);     id.,I:x.3 (Declaration of Gustavo Resendiz).) Defendant is a

 Delaware Corporation with its principal place of business located in the state of New       York.   (See


 Glenn Decl., Ex.4 (Notice of Removal, dated January 7,2019 ("Removal Notice")), n24.)

 B.      The Bankruptcy

         On   April 21,2016, non-party SunEdison filed a voluntary petition in this Court for relief

 under clrapter 11 of the BankrLrptcy Code. See In re SunEdison, Inc. et al.,No.16-10992-SMB

 (Bankr. S.D.N.Y. filed April 21,2016). On July 28, 2017,Ihis Court confirmed non-party

  SunEdison's chapter I   I   plan of reorganization (the "Plan"). (Findings of Fact, Conclusions    of

 Law and Order Confinning Second Arnended Plan of Reorganization of SunEdison, Inc. and its

  Debtor Affiliates, In re SunEdison, Inc., No. 16-10992-SMB (Dkt. No. 3735).)

         With respect to indemnification of Defendant, the Plan provides that:

                  "any inderrniflcation and reimbursernent obligations in respect of
                  the         Prepetition Second I-ien Credit Facility [arrd/or] the
                  Prepetition Second Lierr Notes . . . which.are expressly stated to
                  survive any repaylrettt ttnder, or terminatiorl of, such respective
                  facilities shall sLrrvive any cancellation or discharge under tliis Plan
                  in accordance with their respective tertns, and any rights that the

                                                      3
19-01121-smb           Doc 4     Filed 04/24/19 Entered 04/24/19 21:44:50                    Main Document
                                              Pg 9 of 23




                    Agents. . . may have undertlre agency provisions of such facilit[y]
                    shall survive any such cancellatiott or discharge."

 (See id., Exhibit    A, Section 6.12.) Irnportantly, such reservation of rights did not establish      a


 reserve or other lioldback to provide for the Ineans by which the Debtors could satisfy any post-

 effective date indemnification or reimbursement obligation related to the Prepetitiori Second

 Lien Credit Facility or the Prepetition Secorrd Lien Notes. (See id.; see also id.,Exhibit A,

 Section   a.1   (c) (providing for the treatment of Second Lien Claims).)

           On Decemb er 29,2017, the Plan became effective. (Notice of Effective Date             of

 Confirmed Second Amended Joint Plan of Reorganization of SunEdison,Iuc. and its Debtor

 Affiliates, In re SunEdison, Inc., No. l6-10992-SMB (Dkt. No. 4495).) As              a result, the entirety


 of the distribution allocated to holders of Second Lien Clairns was made without any reserve or

 holdback.

 C.        The Complaint

           Plaintiff cornmenced the State Courl Action on December 17,2018, in the Superior Court

 of tlie State of California, County of San Francisco, seeking to recover hundreds of millions of

 dollars in losses caused by Def-endant's fraudulent and grossly negligent misrepresentations and

 omissions in connection with tlie offering of a second lien credit facility (the "Second Lien

 Facility").     (See Glenn Decl.,   Ex. I (Coniplaint).) Specifically, Plaintiff alleges that Defendant

 solicited the Second Lien Lenders' participation in the Second Lien Facility, and in so doing,

 made numerous misrepresentations and omissions with the sole purpose of inducirig the Second

 Lien Lenders to invest in tlre Second Lien Facility. (See id.)

           Plaintiff seeks at least $447 million in darnages and asserts six causes of action all arising

  tunder California state   cotllllou law: (l)   fiaLrdr.rlent misrepresentation, (2) fi'audulent omission,

  (3) aiding and abetting fraudulent misrepresentation, (4) aiding and abetting fraudulent omission,



                                                         4
19-01121-smb         Doc 4        Filed 04/24/19 Entered 04/24/19 21:44:50            Main Document
                                               Pg 10 of 23




 (5) conspiracy to del'raud, and (6) negligent misrepresentation. (See Glenn Decl., Ex.    I


 (Complaint), fllT I 05- I 53.)

 D.      Defendant'slndemnificationDemand

         On Janualy 3,2019, Defendant made a formal demand for indemnification in connection

 witli the State Court Action solely against reorganized SunEdison.     (See Glenn Decl., Ex.    5


 (lndemnification Demand Letter); Glenn Decl., Ex. 6 (Defendant's Remand Opp.) at 5

 (admitting Defendant "made its indernnification dernand not as a claim in the SunEdison

 Bankruptcy Case but rather directly to the reorganized debtors")')

 E.      Procedural History

         On December 17,2018, Plaintiff filed the State Court Action in the Superior Court of the

 State of California, County of San Francisco. Defendant removed this action on January 7,2019

 based on "related to"   jurisdiction under 28 U.S.C. $ 1452(a), supported only by its purported

 indernnification clairn. (See Glenn Decl., Ex. 4 (RemovalNotice) flfl 16-19.)2 The same day,

 Defendant filed a Notice of Potential Tag-Along Action, seeking to transfer the State Court

 Action to the rnr-rlti-district litigation pending in the Southern District of New York,In re

 SttnEdison, Inc. Securities Liligation,MDLNo.2T42 (the "SunEdison         MDL").    On January 10,

 2019,the Judicial Panel on Multidistrict Litigation (the "Panel") issued a conditional transfer

 order, transferring this action to the SunEdison MDL (the    "CTO").   Ott January 18,2019,

 Plaintiff nloved tlre Northern District of California for an order remauding the State Court Action

 to the San Francisco County Superior Court (the "Rentand Motion").3 On April 3,2019, while


 2        In its Rernoval Notice, Defendant also purported to remove tliis action on the basis of
 diver.sity jurisdictiorr under 28 U.S.C. S 1332. Defendanthas since conceded -- as it must, sitrce
 bothPlaintiffandDefendantarecitizensofNewYork(^ree supra at3)--thattliisCourtdoesnot
 have diversity.iurisdiction. (See Ex. 6 (Defendant's Remand Opp.) at 3 n.4.)
 3      The Remand Motion was lirlly briefed in the Northern District of California under tlre
 Ninth Circuit's interpretation of federal law. Because the State Courl Action was transferred to
                                                    5
19-01121-smb            Doc 4     Filed 04/24/19 Entered 04/24/19 21:44:50                      Main Document
                                               Pg 11 of 23




 the Rernand Motion was pending, the Panel denied                Piaintiff s motion to vacate the CTO       and


 transf-erred this action to the SunEdison        MDL. On April       18,2019, tliis action was referred to this

 Court pursuant to tlie Amended Standing Order of Reference of Chief Judge Loretta A. Preska,

 12    Misc.32 (S.D.N.Y. docketed Feb. 1,2012).

                                                   ARGUMENT

 I.       Applicable Standard.

           "Removal jurisdiction must be strictly construed, both because the federal courts are

 courts of limited jurisdiction and because removal of a case irnplicates significant federalisni

 concerns." Farace y. Pereira,2004 WL              I 63   8090, at *2 (S.D.N.Y. July 22, 2004) (equitably

 remanding to state court). "The burden is on the rernoving party to prove that it has met the

 requirements for removal."        Id.   "[O]Lrt of respect for the lirnited jurisdiction of the federal courts

 and tlre riglits of states, fcoufts] rnust resolve any doubts against lernovability." Allstate Ins. Co.

 v. Credit Suisse Sec. (USA) LLC,2011 WL 4965150, at *2 (S.D.N.Y. Oct. 19,2011). Defendant

 cannot rreet its burden.

 II.       This Court Does Not Have Jurisdiction Over The State Court Action.

           If a court   determ ines that   it lacks jurisdiction over a tnatter, it ntust orcler remancl.

 Sealink Funding Ltd. v. Bear Stearns & Co., Inc.,2012WL 4794450, at
                                                                     *2 (S.D.N.Y. Oct. 9,

  2012) (rernanding, no "related to" jurisdiction). Defendant's onlypurporled basis fbr

 jurisdiction -- "related to" jurisdiction -- does not withstand scrutiny.




 tlris Cotrrt, the Seconcl Circuit's interpretation of federal law now applies. See In re NASDAQ
 Mkt. Makers Antitrust Litig.,929 F. Sr"rpp. I 74, 177 (S.D.N.Y. 1996) (citin g Menotvilz tt. Brott,n,
  991F.2d36,40(2d.Cir. 1993))("[w]hereacaseistransfeuedtoadistrictcourtfor
  colsolidation pursuant to 28 U.S.C. S 1407. . . atransferee federal court should apply its
  interpretations of federal larv. not the constructions of federal law of the transferor circuit.").

                                                             6
19-01121-smb          Doc 4      Filed 04/24/19 Entered 04/24/19 21:44:50                 Main Document
                                              Pg 12 of 23




            A party invoking the bankruptcy court's jurisdiction post-confirtnatiot-t -- as Defendant

 seeks to do here -- nrust satisfy two requirements.        In re Gen. Media, Inc., 335 B.R. 66, 74

 (Barrkr. S.D.N.Y. 2005) (Bernstein, J.). "First, the matter must have a 'close nexus to the

 bankrr-rptcy plan or proceeding, as when a matter affects the interpretation, implementation,

 consutnuration, executiou, or adrninistration of the confirmed plan or incorporated litigation trust

 agreement. Second, the plan rnust provide for the retention ofjurisdiction over the dispute."         .LL


 at73-14 (internal citations omitted) (holding that court did not have subject matter jurisdiction

 because dispnte did not have "close nexus" to bankrrrptcy proceeding); see also         In re Enerl, Inc.,

 558 B.R. 91,96 (Bankr. S.D.N.Y. 2016) (same); In re ParkAve. Radiologists, P.C.,450 B.R.

  461,468-69 (Bankr. S.D.N.Y. 2011) (same).

            Sorne courts in the Second Circuit apply the pre-confirmation test, pursuant to wlrich    a


 case is "related   to"   a bankruptcy pl'oceeding   "if the action's outcorne rnight have any conceivable

 effect on tlie bankrupt estate," post-confinnation. See Allstate Ins. Co. v. CitiMortgage, Inc.,

 2012     WL 967582, at *4-*5 (S.D.N.Y. Mar. 1 3,2012) (finding it unnecessary to decide which

 test applies because defendants did not meet their burden to establish that the bankruptcy could

 conceivably be affected by the litigation). The State Court Action does not nreet either test.

 "Conceivable effects typically rnanifest themselves by altering the amouut of property available

 for distribution to the creditors of a bankruptcy estate or the allocation of property among such

 creditors."    Id. "A    contingent outcome nray satisfy the 'conceivable effects' test," howevel, the

  Suprenre Court has cautioned tlrat "'related to' jurisdiction cannot be     limitless."' Sealink

 Ftrnding     Ltd.,20l2 WL     4794450, at x2 (quotingCelotex Corp. v. Edwcrrds,5l4 U.S. 300, 308

  (   1995)) (applying "zrny conceivable effects" test pre-confirtnation and remanding for lack o{'

 .jLrrisdiction). Thus, "any contingencies cannot be too far removed; too many links in the chain         of



                                                        7
19-01121-smb          Doc 4    Filed 04/24/19 Entered 04/24/19 21:44:50                Main Document
                                            Pg 13 of 23




 causation before the bankruptcy estate is affected may preclude 'related to' jurisdictiot't." Credil

 Suisse 20l   l   WL 4965150, at *3;   see also Pacor, Inc. v. Higgins, 743 F.2d 984, 995 (3d Cir.

 l984) (finding that, absent an "automatic creation of liability" against the debtor, the underlying

 action was too f-ar removed fi'om the bankruptcy to be related), overntlecl on olher grounds lry

 Things Rententbered, Inc. v. Petrarca,5l6 U.S. 124 (1995).

        Defendant contends there is "related to" jurisdiction here based on indernnification

 language in the Second Lien Credit Agreement (the "Second Lien Indemnification Provision")

 and Defendant's engagement letter, dated December 18,2015 (the "Engagetnent Letter") with

 SunEdison (the "Engagement Letter Indernnification Provision," and together with the Second

 Lierr Indemnification Provision, the "Indemnification Provisions"). (See Glenn Decl., Ex. 4

 (Removal Notice), flfl 16-19.) But even a cursory review of the facts and law demonstrates that

 the Indernnification Provisions do not suppofi the exercise of "related to" jurisdiction.4 This is

 because Defendant asserts its purpofied indemnification riglits against reorganizerl SunEdison,

 not againsttlie estate. (See Glenn Decl. Ex. 6 (Defendant's Remand Opp.) at 5.) This fact alone

 defeats Defendant's argument because reorganized SunEdison is not part of the "bankrr-rptcy

 estate;" it is a new entity created by the Plan. See In re Verrazano Holding Corp.,86 B.R. 755,

 762 (Bankr. E.D.N.Y. l98B) (holding there was no "related to" jurisdiction where de{-endants




 a        Thc cases cited by Defendant as supporling "related to" jurisdiction are readily
 distinguislrable. As an initial tnatter, none are Second Circuit cases. Further, tlrey are cases
 wlrere the bankruptcy at issue was in the pre-confirmation stage, (e .g. Lone Star Fund V (U S ),
 L.P. y. Barclalts Bank PLC,594 F.3d 383,386 (5th Cir.2010); Cobalt Partners, LP v SunEdison,
 \nc.,2016 WL 4488181, at *4-5 (N.D. Cal. Aug. 26,2016); In re Washington Mut., Inc. Sec.,
 Derittcttiye & ERISA Litig.,201l WL 4712177,at* 1 (W.D. Wash. Oct. 6, 20ll): Henclricks v.
 Detroit Diesel Corp.,2009 WL 4282812, aI * 1 (N.D. Cal. Nov. 25,2009); Pac. I-ifb In:;. Co. t,.
 ,t.P. Morgan Chasb & Co.,2003 WL 22025158, at *1 (C.D. Cal..h-rne 30,2003))and/or f-ederal
 claims constitutecl the "heart" or "core" of the case (e.g. Dexia Holdings, Inc. v. Counlrvticle
 Fin. Corp.,20l I WL 13130899, at +2 (C.D. Cal. Nov. 8,2011); Stichting Pen.sioeffincls AIIP t,.
 Cotrntrl,ilide Fin. Corp.,447 B.R. 302,302,308 (C.D. Ca1.2010). The SLrnEdison bankruptcy is
 in the advanced. post-confirmation stage, and Plaintiff has blought no federal claims.

                                                      8
19-01121-smb        Doc 4       Filed 04/24/19 Entered 04/24/19 21:44:50               Main Document
                                             Pg 14 of 23




 wolrld not have a contingent clainr for indernriification or contribution against the debtor); Credit

 Sllsse, 2011 WL 4965150, at*4 ("The only way defendants' indetrnification claims against the

 Bankrupt Originators can actually affect the allocation of property alnong the estates' creditors is

 if defendants have asserted their clairns against the bankruptcy estates.").

         Moreover, even if Defendant were seeking indenrnification from the SunEdison estate,

 any such claim would still have no conceivable effect on the estate (let alone a close nexus)

 because there is nothing left to   distribute. This Court confirmed the Plan more than a year ago,

 and the Plan has gone   effective. The recoveries allotted to the holders of Second Lien claims

 were distributed in full upon consummation of the Plan, and Defendant did not seek -- nor did

 the Plan plovide for -- a reserve for Defendant's contingent indemnification claim. Therefore,

 Defendant's indernnification demand cannot alter either "the antount of property available for

 distribr"rtion to the creditors of a bankruptcy estate or the allocation of property among such

 creditors."   See Sealink Funding   Ltd.,2012WL 4794450, at x3 (quoting Credit Suisse,20l l WL

  4965150, aI   *2). Although   the Plan did include boilerplate reservation of rights language to

 preserve Defendant's ability to asseft defenses in this action, the Plan did not provide for a

 reserve, whicli would be necessary to preserue Defendant's indernnification clairn against the

  SunEdison estate.

         E,ven assuming, arguendo,that the Indemnification Provisions could have an eff-ect on

 the SunEdisou estate, they do not lrere because Plaintiffls clain,s are not covered by the

 Irrderrnificatiorr Provisions. See In re Chateaugay Corp.,2l3 B.R. 633,640 (Bankr. S.D.N.Y.

  1997) (no "related to" jurisdiction based on indernnification provision where no reasonable legal

  basis for indemnifrcation clairn); see also   McMillanv. Barclctys Bonk PLC,20l4 WL 4364053,




                                                     9
19-01121-smb          Doc 4     Filed 04/24/19 Entered 04/24/19 21:44:50                   Main Document
                                             Pg 15 of 23




 at x4 (S.D.N.Y. Sept. 3,2014) (no "related to" jurisdiction where "there lrvas] at least some

 dispute" as to whether defendants would be entitled to indemnification).

         First, the Second Lien Indernnification Provision does not apply to claims broLrght by

 Plaintiff. By its tenrs, tlie Second Lien Inderrnification Provisioti orrly applies to claims       broLrght


 by "any third parly or by the Bomower or any other Loan Party . . ." (See Glenn Decl., Ex. 7

 (Second Lien Credit Agreernent), S 10.04(b).) Plaintiff is not a "Loan Party," the definition           of

 which includes only "the Borrower, each Guarantor and each Person that granls a Lien on

 Collateral pursuant to any Security Document." (1d., $ 1 .01 (definition).) Nor is Plaintiff        a


 "third party" because the Second Lien Credit Agreement specifically provides that the Lenders

 are"parties" (see Glenn Decl., Ex.7 (Second Lien Credit Agreement), $1.01 (definition), see id.,

 preamble at   I   ("each lender from time to time party hereto"), and Plaintiff stands in the shoes      of

 the Lenders (see GIenn Decl., Ex.     I (Complaint),114).    See Clients'Sec. Fund of State v.


 Grandeau,526 N.E.2d 270,273 (N.Y. 1988) (holding that where each harmed individual had

 assigned to plaintiff its right to asseft causes of action against defendant, plaintiff "may therefore

 prosecute [claims against defendant], standing in the shoes of the aggrieved findividuals]").

 Thus, Plaintiff s claims are not covered by the Second Lien Indemnification Provision.

         Second, the Engagement Letter Indemnification Provision does not apply because it was

  superseded bythe Second Lien Indenrnification Provision. Section 10.10 of the Second l-ien

  Credit Agreement states that the Second Lien Credit Agreemeut "supersedeIs] any and all

  previons agreements and understandings, oral or written, relating to the    sLrb.ject   matter hereof."

  (Glenn Decl., Ex.7 (Second Lien CreditAgreement), $ 10.10.) Thus, any obligation              of

  SunEdison to reimburse Defendant's legal expenses under the Engagen-ient Letter was

  extinguished when Def-endant enteled into the Second Lien Credit Agreelrerrt. See Alecltech



                                                     l0
19-01121-smb            Doc 4    Filed 04/24/19 Entered 04/24/19 21:44:50                Main Document
                                              Pg 16 of 23




 Prod. Inc. v. Ranir, LLC,596 F. Supp. 2d778,192-93 (S.D.N.Y. 2008) (confidentiality

 provision in later-signed general release superseded prior confidentiality provision where it

 "cover[ed] the same rights of tlie parties and address[ed] precisely the same subject lttatter," evelt

 thougli agreements covered different subject matter generally).

         Further, even if the Indernnification Provisions did apply, any atternpt by Defendant to

 modify SunE,dison's Plan to establish retroactively the urissing reserve would be an

 impermissible collateral attack on the Plan. The tinre to appeal or seek revocation of the

 Confirmation Order has long passed. Courts routinely hold that an appeal of a Plan after

 distributionstocreditorswouldbeequitablymoot.            ,See,   e.g,.,Inre BGI, lnc.,772 F.3d 102,107-

  l1 (2d Cir.2014) (finding     appeal equitably moot); In re Metrontedia Fil:er Nehuork,    lnc.,476

 F.3d 136, 143-45 (2d Cir.2005) (sarne). "The doctrine of 'equitable rnootness' provides an

 analytical basis for dismissing certain appeals fi-om bankruptcy court orders." In re BGI, Inc.,

 772F.3d at   107   .   In the Second Circuit, "a bankruptcy appeal is presunred equitably moot when

 the debtor's reorganization plan has been substantially consulrtttated." Id. af 108. Defendant's

 belated collateral attack on the Plan can fare no better than an equitably moot appeal.

 Defendant's attempt to recover on its indernnification claim is too late.

         Defendant also claims that "related to" jurisdiction exists because the atnount that

 Plaintiff may recover -- if, as, and when it prevails in this litigation -- rnay be impacted by

 anrourrts recovered pursuant to tlie Plan. (See Glenn Decl., Ex. 4 (RernovalNotice),fl1120-22.)

 Delbndant is wrong. This is sirnply a damages calculation tlrat courts ror-rtinely perform. It does

 not require interpretation of the Plan, and most importantly, it has zo effect otr the SunEdisott




                                                     il
19-01121-smb         Doc 4     Filed 04/24/19 Entered 04/24/19 21:44:50                Main Document
                                            Pg 17 of 23




 estote. Defendant has no bankruptcy riglits to vindicate, atrd certainly none that require any

 expertise of tlris Court.s

           Removaljurisdictiou is strictly construed in favor of retnand, and Defendant has not

 carried its burden of establishing jurisdiction. The State Court Action should be remanded to

 state court.

 ilI.      Even If This Court Has Jurisdiction, It Must Abstain From Exercising It.

           Federal courts must abstain in favor of the state court wltere, as here: (1) the motion to

 abstain is timely; (2) the action is based on a state law claim; (3) the action is "related to" but not

 "arising in" a bankruptcy case or "arising under" the Bankruptcy Code; (4) 28 U.S.C. $ 1334

 providesthe sole basis for federaljurisdiction; (5) the actiott was cornrnenced in state court;and

 (6) tlie action can be tirnely adjudicated in state court. Fried v. Lehmctn Bros. Real Estate

 Assocs.   lil, L.P.,496 B.R. 706,711   (Bankr. S.D.N.Y. 2013) (niandatory abstention warranted for

 corrplaint based wholly on state law, even though defendants lrad filed contingent claims for

  indemnification against debtor); see also Certain Underwriters at Lloyd's, London v. ABB

 Lummus Glob., Inc.,33J 8.R.22,26 (S.D.N.Y. 2005) (holding "the Coutt must apply mandatory

 abstention and remand the action to state court").('

           The motion to abstain is timely. Plaintil'f filed a Remand Motion in the Northern

 District of California -- the transferor court -- within ten days of receiving Defendant's notice of

 renroval. Plaintiff filed tlie instant rnotion less tlian on week after the action was transferred to

 this Court.



  5      Thus, there is no basis to support Defendant's argulrent concemiug the potential that the
 State Court Action will ir-npact recoveries under the "GUC/Litigation Trust Agreement" (see
 Glenn Decl., Ex. 4 (RernovalNotice), .'[J 20).
 6       Mandatory abstention applies to rernoved cases in the Second CircLrit. Mt. McKinl4)Ins.
 Co. v. Corning, lnc.,399 F.3d 436,446-41 (2d Cir. 2005).

                                                     l2
19-01121-smb       Doc 4      Filed 04/24/19 Entered 04/24/19 21:44:50                    Main Document
                                           Pg 18 of 23




        The action presents purely state law claims. Plaintiff s Cornplaint indisputably allcges

 exclusively state law claims for, inter alia, fraud and negligent rnisrept'esentation.

         The action is not "arising in" a bankruptcy case or "arising under" the Bankruptcy

 Code. To the extent this Court finds it has "related to" jurisdiction at all, this action is rnereiy

 "related to" a bankmptcy proceeding. It exists independently of the bankruptcy action and

 involves only state law claims, and thus does not "arise in" a bankruptcy case or "arise under"

 the Bankruptcy Code. See, e.g., Universal Well Sen,s., Inc. v. Avoco Natural Gas Storage,222

 B.R. 26, 31 (W.D.N.Y. 1998) (factor satisfied where cases "merely (and rernotely) 'related to'            a


 bankmptcy proceeding").

         There is no independent federal jurisdiction. Defendant concedes there is no diversity

 or federal question jurisdiction here. (See Glenn Decl., Ex. 6 (Defendant's Remand Opp.) at           3


 n.4.) The sole basis for federal jurisdiction is "related to" jurisdiction.

         The action was commenced in a state court. Plaintiff brought this action in the

 Superior Court of the State of Califolnia, County of San Francisco. Defendant (improperly)

 removed the case to federalcourt on January 7,2019.

         The action can be timely adjudicated in state court. Courts in this circuit consider

 four factors in evaluating Section B3a@)Q) timeliness:       (l)   the backlog of the state court's

 calendar relative to the federal court's calendar; (2) the complexity of the issues presented and

 the respective expertise of each forum, (3) the status of the   title I I bankruptcy proceeding to

 which the state law clainis are related; and (4) u,hether the state collrt proceeding would prolong

 tlie administratiori or liquidation of the estate. See Credit Szasse,20l I WL 4965150, at *6.

 Applying these factors, it is clear that this action can be timely adjudicated in state court.

 Plaintiff willreceive tirnely relief in Califbrnia state court pursuant to tlie Califomia state Trial



                                                    l3
19-01121-smb         Doc 4        Filed 04/24/19 Entered 04/24/19 21:44:50                   Main Document
                                               Pg 19 of 23




 Court Delay Reduction AcI,see Abadie v. Pot4tin,154 B.R. 86, 90 (N.D. Cal. 1993) (plaintiff                 s


 reliance on "Califomia fast trach rules, which       aiu to bring 90% of all   cases to   trialwithin   a year


 of filing" fulfilled the timely adjudication eiement of mandatory abstention), and there is no

 reason to believe tliat this Court has any special legal expeltise regarding these purely state

 con'uRon faw claims, see In re Verrazano Holding Corp.,86 B.R. at764 (rernanding where,

 among other things, "no banlo-Llptcy issues exist upon which this court rnight claim a special

 expertise"). Further, the state couft proceeding will lrave no impact on the administration or

 liquidation of the SunEdison estate, as SunEdison's Plan became effective on December 29,

 2017,more than a year ago. See In re New I lBth LLC,396 B.R. 885, 895 (Bankr. S.D.N.Y.

 2008) (Bernstein, J.) (matter cor"rld be timely adjudicated in state court where dispute would not

 affbct adrninistration of bankruptcy case).

           Because these six factors all apply, rnandatory abstention is appropriate, Id. (granting

 motion to remand based on principles of mandatory abstentiot t); see also Geltzer as Tr. of Eslate

 of Michauxv. Riverbay Corp.,2019 WL 912504, at *4 (S.D.N.Y. Feb. 25,2079) (requiring the

 court to abstain, noting that "abstention [is] warranted for cornplaint[s] based wholly on state law

  . . . [and] for state law   clains involving non-creditots to estate").

 IV.       Bven If Abstention Is Not Required, This Court Should Abstain Or Remand

           Even if tliis Court were to flnd that mandatory abstention does not apply here, the Court

 shouldexerciseitsdiscretiontoabstainorrenrand. Sectionl33a(c)(1)providesthattheCourt

 may abstain "in the interest ofjustice, or in tlre interest ol-cornity with State courts or respect fbr

  State   law." See28 U.S.C $ 133a(c)(l). Section 1452(b) providesthatthe Courtmayremand

 "on alty equitable grourrd." 28 tJ.S.C. $ 1452(b). "Courts in this district have treated the

 analysis under these two statutor'y provisions as essentially identical." Kerusa Co. LLC v.

  I4/102/515 Reul Estate Ltd. P'ship.2004        WL   1048239, at *3 (S.D.N.Y. May 7,2004).

                                                        t4
19-01121-smb          Doc 4     Filed 04/24/19 Entered 04/24/19 21:44:50                            Main Document
                                             Pg 20 of 23




            The Second CircLrit considers as mariy as twelve lactors in considering whether to abstain

 or rernand:

                    (1) the effect or lack thereof on tlie efficient adrninistration of the
                    estate if a Court recommends abstention, (2) the extent to which
                    state law issues predominate over bankruptcy issues, (3) the
                    difficulty or unsettled nature of the applicable state law, (4) the
                    presence of a related proceeding commenced in state court or other
                    non-bankruptcy court, (5) the.f Lrrisdictional basis, if any, other than
                    28 U.S.C. $ 1334, (6) the degree of relatedness or remoteness of the
                    proceeding to the main bankruptcy case, (7) the substance rather
                    than form of an assefied 'core' proceeding, (8) the feasibility of
                    severing state law claims from core bankruptcy matters to allow
                   judgments to be entered in state court with enforcement left to the
                    bankruptcy court, (9) the burden of [the coutl's] docket, (10) the
                    fikelihood that tlie cornmencement of the proceeding in a
                    bankruptcy court involves forum sliopping by one of the parties,
                    (11) the existence of a right to a jury trial, and (12) the presence in
                    the proceeding ol' non-debtor parties.

 Fried,496 B.R. atl12-13 ("In detenlining whether to exercise pennissive abstention under

  $ l33a(c) coufis have considered one or              llore (not necessarily all) of twelve factors.").   These

 factors "largely ask the Courl to balance the federal interest in efficient bankruptcy

 adrninistration against the interest of comity between the state and federal courts." Id. a|713

 "Where a state court proceeding sounds in slate lav, ancl bears a liruited connection to                 [a]
 debtor's bankruptclt case, obstention          is   parlicularly cornpelling." Chonnel Bell Assocs. v.         W.R.


 Grace & Co.,1992WL232085, at *8 (S.D.N.Y. Aug. 31,1992) (emphasis added) (abstaining

 from exercising jurisdiction);.ree also Drexel Burnhant Lambert Grp., Inc. v. Vigilant Ins. Co.,

  I 30   B.R. 405, 409 (S.D.N.Y. I 991) ("Given that this is purely a state law action, tliat this action

  involves difficult issues of state   ls1ar,   that   a   jury trial   has been demanded, and that this action is

 retnote fron, the bankrLrptcy proceedings, the equitable factors in this case warrarlt a remand to

 tlre State Court."). 'lhe factors overrvhelt-ningly favor remand het'e:

            This action will have no effect on the administration of the SunEdison estate. As

 discussed .tupra in Section II, the State CoLrrt Action -- an action between nondebtor parties --


                                                                l5
19-01121-smb         Doc 4      Filed 04/24/19 Entered 04/24/19 21:44:50                      Main Document
                                             Pg 21 of 23




 will   have no effect on Sunlrdison's bankruptcy estate. Defendant asserts its indemnification

 clairn againstreorganizedSunEdison, notthe estate, and in any event, tlie Plan has already been

 confirmed and is largely consummated.

           Stafe law issues predominate the State Court Action, and complex issues of state law

 will be raised. Plaintiffls Cornplaint      assefis six causes of action -- all under state law -- and

 damages of at least $447     rnillion.   (See Glenn Decl.,    Ex.   1   (Complaint).) While Plaintiff

 believes liability is clear, Defendant    will undoubtedly     raise all defenses available to it, likely

 requiring analysis of difficult issues of state law.7 See Drexel Burnhant Lambert Grp., lnc.,130

 B.R. at 409 ("Congress has made it plain that, in respect to noncore ploceedings such as this (i.e.,

 cases   which asseft purely state law calrses of action), the federal courts slior"rld not rush to usurp

 the traditional precincts of the state court.").

           Comity principles favor remand.         "llt   is well-settled that cornity considerations dictate

 that federal courls should be hesitant to exercise jurisdiction when state issues substantially

 predominate." Sealink F'unc{ing,2012 WL 4194450, at *4. Such is the case here.

           The State Court Action is not materially related to the bankruptcy case. As

 discussed sltpra in Section    Il, the State Court Action     is not related to SunEdison's banktuptcy

 case in any meaningfLrlway. See Buechnerv. Avery,2005                   WL 3789110, at x6 (S.D.N.Y. July    B,


 2005) (grariting pernrissive abstention despite "telated to" jurisdiction; noting that "[t]he

 potential indernnification claim against the bankrupt estate of one defendant is a factor that




 7       To the extent the Court flnds the applicable state law here is neither difficult nor
 unsettled, "this factor is not of rnaterial significance." In re Ca.sunl Male Corp.,31l B.R.412,
 480 (Bankr. S.D.N.Y. 2004) (explaining "this factor weighs neither in favor, nor against, remand
 of this proceeding" where state law not particularly unsettled).



                                                          16
19-01121-smb            Doc 4     Filed 04/24/19 Entered 04/24/19 21:44:50               Main Document
                                               Pg 22 of 23




 weighs somewhat against abstention, but is not alone a ground for avoiding an equitable

 remand").

         Plaintiff will be prejudiced if this action is not remanded. Plaintiff filed the State

 Courl Action, asserting exclusively state law clainrs, in state court in San Francisco, California.

 Plaintiff   s choice   of forum should be honored.   See   Buechner,2005 WL 3789110, at *6

 (remanding where, antong other things, plaintiffs would otherwise be prejudiced because they

 would be "denied their choice of forutn.").

         Plaintiffhasarighttoajurytrial. Plaintiffhasrequested--andhasarightto--ajuly
 trial, wfrich favors remand. Kerusa Co. LLC,2004 WL 1048239, at *6 ("Under well-established

 constitutional and statutory authority, the [] action, if removed, must be tried before a jury in   a


 distl'ict court and not the bankruptcy court" thus "the itnperative of [plaintiff s] right to a trial by

 jury, and the effect that protecting that right would have on the interests of efficiency   and


 consistency . . . argues in favor ofreturning these cases to the state courts.").

         Accordingly, tlre State Court Action should be remanded. See Fried,496 B.R. at712

 (abstaining where "most of the factors relevant to permissive abstention weigh in favor of the

 state forum"); IJniver,sctt    l(ell Servs.,222B.R. at 32 (perrnissive abstention appropriate where

 "all of the rentaining parties are non-debtors, the plaintiffs'claims are based exclusively on state

 law, the actions are only remotely related to the bankruptcy proceedings, and federal retention         of

 the cases would not aid in the adrninistration of the bankruptcy estate"); Sealink Funding,2012

 Wl,4794450, at +4 ("Even if this action did have the potential to affect the Bankrr-rpt

 Originators' bankruptcies, auy effect would be so attennated and tangential tliat the Court would

 exercise its discretion to abstain fl'oni deciding the issue pursuant to 28 U.S.C. $ 1334(c)(l).").




                                                      11
19-01121-smb         Doc 4      Filed 04/24/19 Entered 04/24/19 21:44:50                    Main Document
                                             Pg 23 of 23




                                             CONCLUSION

           For all of tlie fblegoing reasons, Plaintiff respectfully requests that tlie Court remand this

 case to   tlie Superior Court of tlie State of California, County of San Francisco.

 Dated:    April24,2019                              Respectfully submitted,

                                                          KASOWITZ BENSON TORRES LLP


                                                      By:    /s/ Andrew K. Glenn
                                                          Andrew K. Glenn
                                                          Trevor.l. Welch
                                                          Olga Lucia Fuentes Skinner
                                                          Marissa E. Miller
                                                           1633 Broadway
                                                          New York, New York 10019
                                                          T: (212) 506-1700 | F: (212) 506-l800
                                                          aglenn@kasowitz.com
                                                          twelch@kasowitz.com
                                                          o fu   ente s(@kasow i tz. co m
                                                          rnem iller@kasowitz.com


                                                          Attorneys.for Plaintif.f SESL Recovery, LLL




                                                     l8
